ARMSTRONG, C.J.,
dissents with reasons.
hi respectfully dissent.
The plaintiffs in the instant case are not seeking an administrative appeal from the BZA decision, and it is my understanding from a review of the record that such an appeal is pending below. In its present posture, the instant case proceeds with a presumably valid decision of the BZA, granting the requested permits, in place.
I agree with the trial court that the state legislature, in passing La. R.S. 33:4882 recognized the devastating effect of the floodwall and levee failures that led to the inundation of the property that is the subject of this litigation in August of 2005. The statute reflects the legislature’s intention to afford property owners impacted by the aftermath of the 2005 storms additional time to repair their properties. The same concerns doubtless motivated the City in enacting Section 13.3.2 of the Comprehensive Zoning Ordinance. When read together, these expressions of legislative will provide a total of three years for owners of non-conforming properties to repair storm damaged structures, unless the BZA grants an additional extension of the restoration permit. Since, according to the allegations of record in this litigation, accepted as true for purposes of the exception of no cause of action, Atrium applied for its permit within two years and | .¿obtained its extension within three years of the storm, there is no support for the cause of action the appellants purport to assert.
With respect to South Jefferson Davis Parkway, L.L.C., it appears that the City issued a permit for the property’s restoration on March 9, 2006, within a year of the storm damage; a mechanical permit on February 28, 2007, within two years of the storm damage; and an electrical permit on March 23, 2007, also within two years of the storm damage. Construction began at the issuance of the original permit and continued through the filing of the original petition, and the building was occupied within three years of the storm damage.
For the foregoing reasons, I would affirm the judgment of the trial court.